[Cite as State v. Kelley, 2012-Ohio-2309.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97389




                                       STATE OF OHIO
                                                       PLAINTIFF-APPELLEE
                                                 vs.

                                     TAKARA KELLEY
                                                       DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              DISMISSED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-547114

        BEFORE: Keough, J., Celebrezze, P.J., and Sweeney, J.

        RELEASED AND JOURNALIZED: May 24, 2012
ATTORNEY FOR APPELLANT

Joseph Vincent Pagano
P.O. Box 16869
Rocky River, OH 44116

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor
T. Allan Regas
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
KATHLEEN ANN KEOUGH, J.:

       {¶1} Defendant-appellant, Takara Kelley, appeals from the trial court’s judgment

finding her guilty of aggravated vehicular homicide, aggravated vehicular assault, and

driving under the influence, and sentencing her to 31 years in prison. We dismiss for

lack of a final, appealable order.

                                                 I.

       {¶2} Pursuant to a plea agreement, Kelley pled guilty to two counts of

aggravated vehicular homicide in violation of R.C. 2903.06(A)(1)(a), three counts of

aggravated vehicular assault in violation of R.C. 2903.08(A)(1)(a), and one count of

driving under the influence in violation of R.C. 4511.19(A)(1)(a).

       {¶3} The trial court sentenced her to ten years incarceration on each count of

aggravated vehicular homicide, seven years on one count of aggravated vehicular assault,

and two years each on the other two counts of aggravated vehicular assault. The court

ordered the terms to be served consecutively for an aggregate term of 31 years.

       {¶4} However, the trial court did not sentence Kelley, as required under R.C.

4511.19(G)(1)(a)(i) and 4511.19(G)(1)(a)(iii), to a mandatory term of imprisonment and a

mandatory fine for the misdemeanor offense of driving under the influence.1 The State




        The trial court ordered that Kelley’s driver’s license be suspended for life, as required by
       1


R.C. 4511.19(G)(1)(a)(iv).
concedes that the trial court did not impose a sentence on the driving under the influence

offense.

       {¶5} Crim.R. 32(C) provides that “[a] judgment of conviction shall set forth the

plea, the verdict or findings, and the sentence * * *.” Thus, “absent the imposition of

sentence on each and every offense for which [a defendant] was convicted, there is no

final, appealable order.” State v. Collins, 8th Dist. No. 79064, 2001 WL 1243943 (Oct.

18, 2001). See also State v. Hicks, 8th Dist. No. 84418, 2004-Ohio-6113, ¶ 6; State v.

Garner, 11th Dist. No. 2002-T-0025, 2003-Ohio-5222, ¶ 7. A trial court’s order that

fails to impose a sentence for an offense for which the offender was found guilty violates

Crim.R. 32(C) and renders the resultant order non-final and not immediately appealable.

Hicks at ¶ 6.

       {¶6} Because the journal entry of Kelley’s conviction does not impose a sentence

 on her conviction for driving under the influence,        the judgment is not final, and

therefore we lack jurisdiction to hear the appeal. Accordingly, the appeal is dismissed.

       {¶7} Dismissed.

       It is ordered that appellee recover from appellant the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, JUDGE
FRANK D. CELEBREZZE, JR., P.J., and
JAMES J. SWEENEY, J., CONCUR